Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (3,523,477) in view of Hoffman (3,840,988) and Zacharin (6,536,347).
Miller shows a cutting device with most of the recited limitations as follows;
at least one firing-pin holder (52); 
at least one locking element (interdigitating ends of 51,52); 
at least one spring (63); 
at least one firing pin (50,51); 
a percussion cap (32); 
a propellant charge (23); 
a cutting element (13-15); 
a stop (17); and 

wherein the at least one locking element Miller’s cord is pulled, firing pin holder 52 is moved, thus stressing the spring 63.  Once the firing pin holder is out of the narrow section of sleeve 54, the interdigitating ends of 51/52 decouple, thus releasing the firing pin 50,51.  The firing pin then strikes the percussion cap 32).
As seen in strikethrough above, Miller is missing the shear pin and the ball.
In regard to the shear pin, Examiner takes Official Notice that that it is well known to hold blades such as these in place with a shear pin, in order to prevent inadvertent cutting.  An example of this is Hoffman (69).  Additional examples can be provided, as this is common.  It would have been obvious to one of ordinary skill to have modified Miller by providing a shear pin at the blade, as taught by Hoffman and others, in order to prevent inadvertent cutting.
Miller employs interdigitating parts instead of balls for his locking element.  Examiner takes Official Notice that it is well known to employ balls in this situation.  For example, Zacharin shows the use of balls (15) to retain the firing pin (16/20).  Movement of the firing pin holder (11, etc.) allows the balls 15 to shift, thus permitting the firing pin (16/20) to move relative to the firing pin holder (11, etc.) by spring action.  Additional examples can be provided, as this is common.  It would have been obvious to one of ordinary skill to have replaced Millers interdigitating locking elements with ball locking elements, as taught by Zacharin and others, since the balls are known for the same purpose.
In regard to claim 2, Miller shows a delay element (33).
With respect to claim 3, Hoffman teaches the shear pin should be at the front of the housing, at the cutting blade.

With regard to claim 9, see Miller’s figure 1.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has overcome the new matter objection and its associated 112 rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724